PER CURIAM.
This is an appeal from a summary denial of a motion seeking post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. Appellant’s allegations of ineffective assistance of counsel may entitle him to relief. Therefore, we remand with directions to the trial court to attach those portions of the record which conclusively show appellant is entitled to no relief, or to hold an evidentiary hearing for the purpose of affording appellant the opportunity to demonstrate whether his defense was prejudiced according to the criteria enunciated in Strickland v. Washington, — U.S. —, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Downs v. State, 453 So.2d 1102 (Fla.1984).
Remanded for further proceedings consistent with this opinion.
JOANOS, THOMPSON and ZEHMER, JJ., concur.